Citation Nr: 1205976	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  06-38 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania

THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 percent for service-connected residuals of right ankle fracture prior to August 17, 2005.

2.  Entitlement to an increased evaluation in excess of 30 percent for service-connected residuals of right ankle fracture from November 1, 2005 (exclusive of temporary total convalescent ratings).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, Ms. N.L. (spouse), and Ms. B.S.



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for an increased evaluation above 20 percent for residuals of a right ankle fracture.     

In September 2009, the Veteran, his witnesses, and his representative appeared at the RO for a hearing before the undersigned traveling Veterans Law Judge to present evidence and oral testimony in support of the Veteran's claims.  A transcript of this hearing has been obtained and associated with the Veteran's claims file.

In January 2010, the Board, in pertinent part, remanded the increased rating issue to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary and procedural development.  While the case was in remand status, the RO readjudicated the Veteran's claim and issued rating decisions dated in March 2010, April 2010, September 2011, and November 2011, that cumulatively granted the Veteran an increased rating, to 30 percent, for his right ankle disability effective November 1, 2005.  (In addition to a previous assignment of a temporary total rating for the right ankle under the provisions of 38 C.F.R. § 4.30 for convalescence for the period from August 17, 2005 to October 31, 2005, the post-January 2010 rating decisions assigned/revised the right ankle temporary total ratings for § 4.30 convalescence for the periods from May 9, 2007 to August 31, 2007; January 9, 2008 to June 30, 2008; and December 9, 2009 to February 28, 2010.  The current appeal does not involve these temporary total ratings as the maximum rating was assigned for these aforementioned periods during the time that this case was in appellate status.)  Thereafter, the case was returned to the Board in December 2011, and the Veteran now continues his appeal.    


FINDINGS OF FACT

1.  Prior to August 17, 2005, the Veteran's service-connected residuals of right ankle fracture were primarily manifested by right ankle pain on motion, pain on use, and instability, with osteoarthritic changes of the distal tibial-fibula joint with marked deformity and nonunion of the medial malleolus.

2.  From November 1, 2005, the Veteran's service-connected residuals of right ankle fracture are primarily manifested by status-post surgical fusion of the tibiotalar and subtalar joint, with fusion of the right ankle joint at zero degrees of plantar flexion and zero degrees of dorsiflexion, with only negligible movement on these planes of motion and accompanied by constant right ankle pain and painful fusion hardware.


CONCLUSIONS OF LAW
 
1.  The criteria for an increased evaluation in excess of 20 percent for service-connected residuals of right ankle fracture (with surgical fusion) prior to August 17, 2005, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5270 - 5274 (2011).  

2.  The criteria for an increased evaluation in excess of 30 percent for service-connected residuals of right ankle fracture (with surgical fusion) from November 1, 2005 (exclusive of temporary total convalescent ratings) have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5270 - 5274 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  The Veterans Claims Assistance of Act of 2000 and VA's Duties to Notify and Assist.

With respect to the claim for an increased rating for residuals of right ankle fracture, the Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The increased rating claim at issue was filed on June 8, 2005.  A VCAA notice letter was dispatched to the Veteran in September 2005, prior to the December 2005 rating decision now on appeal, with subsequent notice letters dispatched during the course of the appeal in April 2006, June 2008, and November 2008.  These letters address the increased rating issue on appeal and, collectively, satisfy the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To the extent that a timing of notice error exists in that fully compliant notice did not precede the initial adjudication of the Veteran's claim, the later notices were followed by a subsequent readjudication, most recently in a November 2011 rating decision, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).
  
VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  As the rating issue on appeal stems from June 8, 2005, when the Veteran filed his claim for an increased rating for his right ankle disability, the relevant time period and evidence that must be addressed in the adjudication of the claim encompasses the period from June 8, 2004 to the present, in order to allow the Board to consider the applicability of a staged rating.  See 38 C.F.R. § 3.400(o)(2) (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, the Board observes that VA clinical records that pertain to the Veteran's examination and treatment for his right ankle disability for the period spanning 2004 to 2011 have been obtained and associated with the claims file.  The Board further notes that it remanded the case for additional evidentiary development in January 2010, to include obtaining the report of the Veteran's right ankle fusion surgery in December 2009, as well as all current relevant medical records and providing him with a current examination of his orthopedic disability.  In this regard, two VA examinations assessing the severity of his right ankle disorder were duly provided in May 2010 and May 2011, in substantial compliance with the Board's remand instructions, and therefore no further remand is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran was provided with VA joints examinations specifically addressing the severity of his service-connected right ankle disability several times during the course of the claim, including in October 2005, November 2008, May 2010, and May 2011.  The Board has reviewed the examination reports and note that the Veteran's claims file was reviewed by the clinicians who performed the May 2010 and May 2011 examinations.  The examiners who conducted these evaluations provided adequate discussion of their clinical observations and a rationale to support their individual findings and conclusions within the context of the Veteran's clinical history as contained within his claims file.  As the May 2010 and May 2011 joints examinations of record incorporate the clinical findings of the prior VA examinations of October 2005 and November 2008, the two latest examinations thereby render both prior examinations adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was provided with a hearing before the Board in September 2009.  In correspondence dated in October 2011, the Veteran affirmed that he had no further evidence to submit in support of his claim.  The Veteran having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim for an increased rating for residuals of right ankle fracture decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims held that where the appellant has expressed dissatisfaction with the assignment of a rating, separate ratings can be assigned for separate periods of time based on the facts found, commencing on the date on which the appellant reopened his claim for a rating increase.

(b.)  Applicable law and regulations: increased rating for orthopedic disabilities of the right ankle.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2011).

A thorough evaluation of a musculoskeletal disability for rating purposes requires consideration of any functional loss due to pain, incoordination, weakness, or fatigability.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

As relevant, the ankle is rated under the criteria contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5270 - 5274 (2011).

Diagnostic Code 5270 provides for the assignment of a 20 percent evaluation for ankylosis of the ankle in plantar flexion less than 30 degrees.  Assignment of a 30 percent evaluation is warranted for ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion between zero and 10 degrees.  Assignment of a 40 percent evaluation is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more 10 degrees, or with abduction, adduction, inversion, or eversion deformity.

Diagnostic Code 5271 provides for the assignment of a 10 percent evaluation for moderate limitation of ankle motion.  Assignment of a 20 percent evaluation is warranted for marked limitation of ankle motion.

Diagnostic Code 5272 provides for the assignment of a 10 percent evaluation for ankylosis of the subastragalar or tarsal joint in good weight-bearing position.  Assignment of a 20 percent evaluation is warranted for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.

Diagnostic Code 5273 provides for the assignment of a 10 percent evaluation for malunion of the os calcis or astragalus with moderate deformity.  Assignment of a 20 percent evaluation is warranted for malunion of the os calcis or astragalus with marked deformity.

Diagnostic Code 5274 provides for the assignment of a 20 percent evaluation for astragalectomy.

38 C.F.R. § 4.71a.

(c.)  Entitlement to an increased evaluation in excess of 20 percent for service-connected residuals of right ankle fracture prior to August 17, 2005.

By history, the Veteran sustained a right ankle fracture during active duty and was granted service connection for residuals of this fracture in a February 1995 rating decision, evaluated as noncompensably disabling, effective October 1994.  By rating decision dated January 2000, a 10 percent evaluation was assigned to this right ankle disability, effective March 1998.  By rating decision dated October 2002, a 20 percent evaluation was assigned, effective June 2002.  On June 8, 2005, the Veteran filed a claim for a rating increase for his right ankle fracture residual in excess of 20 percent.  His right ankle fracture residuals is his sole service-connected disability.

The Board notes that from August 17, 2005 to October 31, 2005, the Veteran was awarded a temporary total rating under 38 C.F.R. § 4.30 for convalescence following right ankle surgery performed on August 17, 2005, for medial malleolar nonunion excision with placement of distal tibial autologous bone grafting.  Thereafter, effective November 1, 2005, a 30 percent evaluation was assigned to the Veteran's right ankle fracture residuals. 

As relevant, VA clinical records pertinent to the period from June 2004 to August 2005 show that the Veteran's residuals of right ankle fracture were primarily manifested by right ankle pain on motion, pain on use, and instability, with joint effusion and osteoarthritic changes of the distal tibial-fibular joint with marked deformity and nonunion of the medial malleolus.  Range of motion testing in January 2004 shows dorsiflexion to approximately 20 degrees and plantar flexion to 25 degrees, with pain.  The Veteran occasionally used a cane to support himself on his impaired right ankle when ambulating.  These findings are entirely consistent with, and reflected by the criteria for a 20 percent evaluation under Diagnostic Codes 5271 or 5273.  However, even considering limitation of right ankle motion due to pain at the time, the evidence fails to demonstrate the presence of an actual ankylosis diagnosis, or limitation of motion that more closely approximated ankylosis during periods of elevated or flared-up symptomatology.  In the absence of objective evidence showing the presence of an ankylosing condition affecting the Veteran's right ankle, the Board cannot concede that this disabled joint met the criteria for an evaluation above 20 percent prior to August 17, 2005.  His appeal in this regard must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


(d.)  Entitlement to an increased evaluation in excess of 30 percent for service-connected residuals of right ankle fracture (with surgical fusion) from November 1, 2005 (exclusive of temporary total convalescent ratings).

During the course of this appeal, an RO rating decision dated November 2011 assigned a 30 percent evaluation for the Veteran's service-connected residuals of right ankle fracture (with surgical fusion), effective November 1, 2005.  Since then, the Veteran underwent three additional right ankle surgeries, for which he was awarded temporary total ratings for convalescence under 38 C.F.R. § 4.30 for the period from May 9, 2007 - August 31, 2007; January 9, 2008 - June 30, 2008; and December 9, 2009 - February 28, 2010. 

VA outpatient treatment records, including VA examination reports dated in May 2010 and May 2011, objectively demonstrated that throughout the period from November 1, 2006 to the present, the Veteran's right ankle disability was primarily manifested by status-post surgical fusion of the tibiotalar and subtalar joint, with fusion of the right ankle joint at zero degrees of plantar flexion and zero degrees of dorsiflexion, with only negligible movement on these planes of motion and accompanied by constant right ankle pain and painful fusion hardware.  The disability picture portrayed by these clinical records is quite adequately reflected by the criteria for a 30 percent evaluation under Diagnostic Code 5270.  

Assignment of the next higher rating of 40 percent under Diagnostic Code 5270 (which is the only rating above 30 percent that is provided by the schedule) is not warranted, as the Veteran's right ankle is permanently fixed in the aforementioned degrees of plantar flexion and dorsiflexion and thusly, by definition, cannot be ankylosed at more than 40 degrees of plantar flexion or more than 10 degrees of dorsiflexion for purposes of meeting the criteria for a 40 percent evaluation.  Discussion of impairment due to additional limitation of motion due to pain under DeLuca v. Brown, 8 Vet. App. 202 (1995), is therefore inapplicable in the present situation.  Furthermore, the examination of May 2011 expressly found no abduction, adduction, inversion, and/or eversion deformity of the Veteran's right ankle on objective clinical assessment.  The May 2011 examiner stated that the right ankle was surgically fused in approximately 5 - 10 degrees of valgus, which was deemed to be the appropriate position for an ankle fusion and thus not a qualifying deformity.  

In view of the foregoing discussion, the Board concludes that the Veteran's residuals of right ankle fracture (with surgical fusion) have not met the criteria for a rating above 30 percent from November 1, 2005.  His appeal with respect to this aspect of his claim is therefore denied.  Because the evidence is not approximately balanced with respect to the merits of the claim in this regard, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(e.)  Extraschedular consideration

The Board finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected residuals of right ankle fracture (with surgical fusion), with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  The clinical evidence establishes that the Veteran's service-connected right ankle disability does not produce a greater impact on his occupational capacity that renders impractical the criteria contemplated by the applicable rating schedule as contained in 38 C.F.R. § 4.71a.  Although the clinical evidence indicates that the Veteran experiences decreased mobility due to his right ankle disability, this in itself does not render the applicable rating schedule inadequate to rate the orthopedic disability at issue.  Furthermore, although there is clinical evidence that the Veteran received right ankle surgery on four occasions during the nearly 8-year time period relevant to this claim (i.e., 2004 to 2012), this shows inpatient treatment for the right ankle on average once every year or every two years, which the Board finds does not demonstrate a level of frequency that indicates that his right ankle disability required frequent hospitalizations.  

With respect to the impact of the Veteran's right ankle disability on his employability, the evidence shows that the Veteran's occupation was as a coal miner until he retired in 1992 secondary to a work injury, for which he received a compensation settlement.  According to the Veteran's statements to the May 2011 VA examiner, he reported that when he did work as a coalminer he spent most of his time in the mines crawling on his knees; thusly, his right ankle "never really bothered him" because he did not spend much of his workday standing on his disabled right ankle.  The Board therefore concludes that the level to which the Veteran's right ankle disability presently interferes with his capacity to perform work in his established vocation as a coalminer is adequately contemplated in the criteria of the applicable rating schedule and the 20 and 30 percent evaluations assigned during the course of this claim.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The oral testimony of the Veteran and his wife, as presented before the Board in a September 2009 hearing, reflects that the Veteran was frustrated by his inability to pursue his former recreational pastimes such as hunting, and that he further felt frustrated by his inability to perform the sort of household physical tasks that he believed defined himself as a self-sufficient individual due to his right ankle disability.  While the Board is sympathetic to the Veteran, it finds that these limitations are nevertheless adequately contemplated and compensated by the evaluations presently assigned to his right ankle disability.  Therefore, the Board is not required to discuss the possible application of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).

						(CONTINUED ON NEXT PAGE)

ORDER

An increased evaluation in excess of 20 percent for service connected residuals of right ankle fracture (with surgical fusion) prior to August 17, 2005, is denied.

An increased evaluation in excess of 30 percent for service connected residuals of right ankle fracture (with surgical fusion) from November 1, 2005 (exclusive of temporary total convalescent ratings), is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


